 

Of'iice of the United States Attorney 4
District of Nevada

501 Las Vegas Boulevard, Sujte 1100
Las Vegas, Nevada 89101

(702) 388-6336

10

11

12

13

14

15

16`

17

18

19

20

21

22

23

24

NICHOLAS TRUTAN"ICH

United States Attomey 1119»`1?1`( 1 1 F{`i 3= 23
Districtot`Nevada :!`,_` _ ' /

Nevada Bapr Number13644 a-.-_. . 1 a.".\'_.io l 1.£*.1 ; ti`\..-\_JL‘JC.
KEVIN D.,SCHIFF ~
Assistant United States Attorney

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

PHONE: (702) 388-6336

FAX: (702) 388-5087
Kevin.Schif'F@usdoj.goV

Attomeys]?)r the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
]N TH]E`. MA'I"I`ER OF THE Magistrate No. 2:19~mj-157-GWF
APPLICATION OF THE UN",[TED
STATES OF AMERICA FOR AN MOTION TO UNSEAL
ORDER AUTHORIZ[NG THE

INSTALLATION AND USE OF A PEN
REGISTER, TRAP AND TRACE
DEVICE AND CALLER
IDENTIFICATION SERVICE, AND
AUTHORIZING RELEASE OF
SUBSCRIBER INFORMATION, CELL-
SITE INFORMATION, AND FOR A
GPS TRACK]NG WARRANT ON
CELLULAR TELEPHONE NUMBER
702-482-(]508

 

 

 

 

The United States of America, by Nicholas Trutanich, United States Attorney,
and her assistant Kevin D. Schiti`, herby moves this Court for an Order to unseal the
Application, Warrant, and Order for a Pen Register, Trap and Trace, and GPS tracking
warrant.

'I'he warrant and affidavit were issued on February 27, 2019, and sealed at that time
to protect the integrity of an ongoing investigation Subsequently the investigation resulted

in an indictment in 2:19-cr~00071-RFB-PAL. 'I‘he Govemment seeks to unseal the above

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

,24

 

 

captioned matter so that the referenced documents can be provided in discovery.

DATED this llth day of April, 2019.
Nicholas Trutanich

United meey

Kevin N.`s'emn'"

Assistant United States Attorne§r

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

' SITE ]NFORMATION, AND FOR A

UNT'I'ED STATES DISTRICT COURT
DISTRICT OF NEVADAI'.€_"W itFFi 1 1 1311 31 23

§§ 1.1.11~=":‘11' l»j"'.;'\‘_"
~.\i. l'l:".'.:h.` 1 `»~."L'_.~ ~JL.»L,J»_‘.L.

[N TI-IE MA'I"I`ER OF THE Magistrate§No. 2:19-mj-157-GWF
APPLICATION OF THE UNITED g "“’“4`* "“""`““""_
STATES OF AMERICA FOR AN

ORDER AUTHOR_`[ZING THE`. ORDER TO UNSEAL

INSTALLATION AND USE OF A PEN
REGISTER, TRAP AND TRACE
DEVICE AND CALLER
]DENT[FICATION SERVICE, AND
AUTHORIZING RELEASE OF
SUBSCRIBER INFORMATION, CELL-

GPS TRACKING WARRANT ON
CE]`_.LULAR TE]'_,EPHONE NUl\/[BER
702-482-(]5[18.

 

 

 

 

Based upon the Motion of the Government, and good cause appearing therefore, the

Court finds that the above captioned matter and all documents filed therein shall be unsealed.

IT IS S ERED:
:;é/

NLIRAB’LE GEoRGE FoLEY JR.
UN ED sTATEs MAGISTRATE IUDGE

DATED: 4//'// /?01‘1 '

 

 

